Cooper, T.,
delivered the opinion of the court.
By § 2851 of the code, it is declared that “if any person, in order to raise money for himself or another, shall publicly or privately put up a lottery, to be drawn or adventured for, or any prize or thing to be raffled or played for, or if any person shall sell or expose for sale any lottery-ticket, such person shall be guilty of gaming, and, on conviction,” etc. The indictment charges that the defendant did “play at and bet upon, encourage and promote a certain game of chance, called ‘raffle,’ for money,” etc. The proof was that the defendant offered for sale in Mississippi a chance in a raffle to be played in the state.of Tennessee, and sold one such chance. It is not made unlawful to encourage or promote “ raffling,” nor to sell a chance in a raffle. The'statute condemns him who puts up, for himself or another, property to be raffled for, but no penally is declared against him who sells chances in a “ raffle.” It is otherwise as to lottery-tickets, for the statute expressly so declares.

Judgment reversed.